Citation Nr: 0724157	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  96-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including service in the Republic of Vietnam.  
He died in October 1994.  The appellant is advancing this 
appeal as the veteran's widow and as the mother of the 
veteran's minor child.

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  The appellant perfected a timely appeal 
of this adverse rating action.  In October 2003 and October 
2006, the Board remanded this matter to the RO for further 
development.

The Board observes that the issue of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 was raised by the 
appellant's representative.  While this matter was noted in 
the October 2006 remand, it is apparent from the record that 
the RO has never promulgated a rating decision pertaining to 
this discrete issue.  Therefore, the issue of entitlement to 
DIC under section 1318 is referred the RO for appropriate 
action.  Accordingly, the Board's appellate review will be 
limited to the issue listed on the cover page of this 
decision.

FINDINGS OF FACT

1.  The veteran died in October 1994 at the age of 44; the 
immediate cause of the veteran's death as shown on the death 
certificate was acute cocaine toxicity; other significant 
conditions contributing to death where listed as dilated 
hypertrophic cardiomyopathy; an autopsy was performed and 
used in determining the veteran's death.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The evidence does not show that the veteran's fatal acute 
cocaine toxicity or dilated hypertrophic cardiomyopathy, had 
their onset during service, or that these conditions were 
otherwise related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2004, December 2005, and 
October 2006, the RO notified the appellant of the evidence 
needed to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and offered to assist her in 
obtaining any relevant evidence.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The appellant was also invited to send 
additional evidence.  In addition, the RO has advised the 
appellant of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  
The appellant was provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2007 Supplemental Statement of the Case, and prior to 
the transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
her representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment reports, and statements 
submitted by the appellant and her representative in support 
of the claim.  The Board also notes that this matter has been 
remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The survivors of a 
veteran who has died from a service-connected disability or 
compensable disability may be entitled to receive dependency 
and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died in October 1994 at the age of 44.  The immediate cause 
of the veteran's death as shown on the death certificate was 
acute cocaine toxicity.  Other significant conditions 
contributing to death where listed as dilated hypertrophic 
cardiomyopathy.  An autopsy was performed and used in 
determining the veteran's death.  The amended death 
certificate indicated that the veteran's death was caused by 
a drug overdose and that this was considered to be 
accidental.  At the time of the veteran's death, he was not 
service-connected for any disability.

A review of the claims file indicates that the appellant 
alleged that the veteran was physically abusive and had been 
diagnosed with post traumatic stress disorder (PTSD).  
Implicitly, the appellant contends that the veteran engaged 
in combat while in service, which caused PTSD, which in turn 
resulted in the veteran's drug overdose that was the direct 
cause of the veteran's death.

Although the veteran's DD Form 214 discloses that the veteran 
served in the Republic of Vietnam, and that he received the 
Combat Action Ribbon, the veteran's service medical records 
do not indicate that the veteran had any heart problem or 
psychiatric condition while in service.  The veteran's 
separation examination was normal in all respects.

The post-service medical records dating from 1988 show that 
the veteran received treatment for diagnoses which included 
percarditis, end-stage renal disease, type I diabetes 
mellitus, hypertension, a lung condition, hepatitis, anemia, 
degenerative changes in the lower back and substance abuse.  
There are, however, no medical records indicating that the 
veteran suffered from a psychiatric condition, to include 
PTSD.  Similarly, no competent medical authority has provided 
a nexus between any of the ailments diagnosed during the 
veteran's lifetime, to include percarditis, and his period of 
service, or that such ailments developed within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.

For these reasons, the Board determines that the evidence of 
record does not support a finding that the veteran's death 
was caused by his military service.  In reaching this 
determination, the Board does not wish in any way to diminish 
the veteran's honored service.  The Board, however, is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In the absence of competent medical evidence to support the 
claim, the claim for entitlement to DIC based on service 
connection for the cause of the veteran's death must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


